Title: To Benjamin Franklin from Benjamin Vaughan, 8 August 1783
From: Vaughan, Benjamin
To: Franklin, Benjamin


          
            My dearest sir,
            London, Augt. 8th:, 1783.
          
          I beg to introduce to your kind regards one of my best respected friends, Mr Dugald
            Stewart, who though as yet little known out of Scotland, is one of the best known men in
            it. He stands in the very first class of their mathematicians & literary men. He has
            twice at a day’s warning taken up Dr. Adam Ferguson’s lectures in Moral Philosophy,
            & twice completely excelled him in the opinion of every one, as was proved in
            particular by the attendance he had while he lectured.— Perhaps you may remember his father who lectured
            at Edinburgh in Mathematics, & wrote a treatise on the sun’s distance from us as
            deducible from the theory of gravity. It is very poor compliment to Mr Stewart, to say
            that in science it is the father who is really the child.
          My friend travels with Lord Ancram, the son of the Marquis of Lothian, whom he represents to me as a pretty & very
            amiable young man. I beg you would extend your notice to him also.
          I have extreme confidence in begging your attention to Mr Stewart, because I am sure it
            is in his power to repay you by the information he can give you of the literary
            characters in his country, & the objects they are pursuing. He is however very diffident, & is very fearful of betraying
            himself upon subjects which he is not master of, in which list for the present he reckons mathematics, & is therefore averse to meeting
            M D’Alembert on the subject, though he wants to see him.— He is not strong in Natural
            Philosophy, but he understands every thing in it. He burns to see you as its present
            father; and as at least half the time I spent alone with
            him in Scotland was employed in conversing about you, I believe he would not think he
            had been out of his country unless he was allowed to see you at Paris.
          I have no news which I have the courage to write you. The way things go on will have
            sufficiently explained some of the reasons of my past silence.— At present however there
            is no news which you are not at least as well acquainted with as myself, were I inclined
            to go into it.— I think the nation would in time opens its
            eyes about improvements in commerce & peace, if pains were taken with them, and the
            ministry as much in earnest as the last on this point.
          Please to remember me very affecty. to Mr Franklin. And for yourself, believe me my dearest sir,
            your ever respectful, (devoted, grateful,) & affectionate humble sert
          
            Benjn. Vaughan
            Dr. Franklin.
          
         
          Addressed: A Monsr / Monsr. Franklin. /
            &c &c &c / a Passy. / Par faveur de M. Stewart & le Comte Ancram.
        